DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
Claims 1-19 are pending in the application. Claims 7-9,11 and 13-17 are withdrawn from consideration.
The rejection of claims 1,6 and 18 under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 6,281,352B1) is maintained.
Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 6,281,352B1) as stated in the office action mailed 3/26/21.
3-C7 cycloalkyl or wherein R is –NR’R’ and R’ is C1-C6 alkyl.
The reference of Xue et al. discloses the hydroxamic acids and derivatives 
    PNG
    media_image1.png
    216
    245
    media_image1.png
    Greyscale
 wherein R2 comprises CONHR6R5; R5 comprises –C(R7R8)n-W-C(R7R8)m-R9, etc.; R6 is H, etc.; R7 and R8 are independently H, etc.; W is O; n is 2; m is 2; and R9 is H, etc. 
Xue et al. does not exemplify the R of the instant claims.
Therefore, the hydroxamic acid derivative of Xue encompasses the compounds of the instant claims when R5 comprises –C(R7R8)n-W-C(R7R8)m-R9 which corresponds to 
    PNG
    media_image2.png
    58
    167
    media_image2.png
    Greyscale
of the instant claims when n is 0 and R3 is H.
Conclusion
Claims 2,10,12 and 19 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618